DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 remain pending in the application.
Claims 1-20 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

Drawings
The drawings, filed 09/05/2019, are considered in compliance with 37 CFR 1.81 and are accepted.
 

Response to Amendment and Arguments
The amendment filed 03/24/2022 has been entered. 

Applicant’s arguments with respect to the rejection of claims 8 and 18 under 35 U.S.C. 112(b) have been fully considered have been fully considered and are persuasive due to the amendments to claims 8 and 18.
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1 and 11.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly found prior art references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 

Claims 8 and 18 recite “wherein the data usage analysis analytics engine comprises the horizontal data analysis and the column usage analysis.” However, parent claims 1 and 11, respectively, recite “parsing, via the data usage analytics engine… the parsing including horizontal data analysis and column usage analysis.” Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8, 10-13, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy (US 2020/0125582), Gunjan (US 2016/0019249), and Brech (US 2013/0151654).

Regarding claim 1, O'Shaughnessy, in the analogous field of data management, teaches A system that implements a data usage analytics engine for database systems, the system comprising: a storage component configured to store data usage analytics data (O’Shaughnessy: local repository 322, FIG. 3); an interactive user interface configured to receive user input via a communication network (O’Shaughnessy: a user interface that may be used to configure, monitor, and control a service instance in the DIPC cloud based platform, ¶ [0024] and [0027]); and a computer processor, coupled to the storage component and the communication network (O’Shaughnessy: processors, ¶ [0019]), configured to perform: 
receiving one or more database queries (O’Shaughnessy: a query execution log of the first physical storage device, corresponding to a plurality of queries previously executed on the first physical storage device, ¶ [0022]); 
accessing a plurality of data sources comprising one or more databases (O’Shaughnessy: determining a data access score for particular data objects (e.g., tables, columns, indexes, etc.) within a database or over multiple databases, ¶ [0033]), data object statistics (O’Shaughnessy: the source database server 404 may retrieve one or more query execution logs of the source database server 404. the query execution log(s) may include the V$SQL table. The V$SQL table lists statistics, ¶ [0054]), and data access patterns (O’Shaughnessy: other techniques may be used alternatively to or in conjunction with analysis of the query text, to determine whether or not the execution of a query resulted in the accessing of particular tables or other database objects. For instance, network monitoring and/or data access logs operating on the database level, operating system and/or hardware layers may be used to determine which database objects are accessed (and how often) when each query in the query log is executed, ¶ [0063]);
identifying one or more database tables associated with the one or more database queries from the plurality of data sources (O’Shaughnessy: For each of the plurality of previously executed queries, the replication engine may determine a set of database objects, such as tables (and/or specific columns), indexes, procedures, user profiles, etc., associated with the previously executed query, ¶ [0022]; data access logs operating on the database level, operating system and/or hardware layers may be used to determine which database objects are accessed (and how often) when each query in the query log is executed, ¶ [0063]); 
[using], via the data usage analytics engine, the one or more database tables based on the one or more database queries to identify usage metrics, [] including [] and column usage analysis, and the usage metrics including a measure of utilization for each of the one or more database tables [] and a measure of utilization for each of a plurality of attributes from the one or more database tables based on the column usage analysis (O’Shaughnessy: parse the full SQL statements for each of the executed queries retrieved, ¶ [0056]; track and record each table accessed by each query, the number of times that each table was accessed, ¶ [0056]; the replication engine 405 may be configured to determine access data (e.g., access scores/popularity scores) not just for tables, but also for individual columns within tables, ¶ [0057]); 
generating, via the data usage analytics engine, one or more data usage patterns based on the usage metrics wherein the data usage patterns identify what tables are used, how much of data is queried at what intervals, frequency of querying, and one or more attributes used in the queries (O’Shaughnessy: By parsing the full SQL of each query, the replication engine 405 may determine the table names of each table referenced by the query. track and record each table accessed by each query, the number of times that each table was accessed, and/or additional access characteristics such as the type of access/operation (e.g., data read, data create, data write, metadata retrieval or updating, etc.), and the user and/or authorization level associated with the table access, ¶ [0056]; the replication engine 405 may be configured to determine access data (e.g., access scores/popularity scores) not just for tables, but also for individual columns within tables, ¶ [0057]);
transmitting the data usage patterns to the interactive user interface (O’Shaughnessy: The replication system may generate and transmit a user interface to a user device 414 or 416, identifying a number of tables that may be selected for replication, along with the table access score (or popularity score) of each table. User interface may allow users to select specific columns of tables, and/or other types of database objects. In certain embodiments, the user interface in FIG. 6 also may include tables, views, columns, and/or other objects from across the multiple different databases of the source server 404 ¶ [0065]); 
and determining an optimal storage configuration for remote and local storage based on the data usage patterns (O’Shaughnessy: the determination of specific tables/objects may be performed by an automated software component (e.g., within replication engine 405 and/or 407), that algorithmically selects the subset of database tables and/or other objects to be replicated. For example, an automated process may automatically select the N tables (or other database objects) with the highest access scores to be replicated, where the number of tables (N) to be replicated is determined based on the amount of available storage space within the target server 406. In some examples, the automated process may select specific table columns within tables to be replicated, based on higher access scores for those specific columns, ¶ [0066]; the concepts and techniques described herein may be applied to other non-replication transfers of data structures/objects between storage media and/or servers or devices, such as caching, mirroring, distributed data systems (cloud or non-cloud), data migration and archiving, and the like, ¶ [0051]);
from a storage service to the local storage (O’Shaughnessy: A first data source 102 may include a cloud-based storage repository. A second data source 104 may include an on-premises data center, ¶ [0026]; concepts and techniques described herein may be applied to other non-replication transfers of data structures/objects between storage media and/or servers or devices, such as caching, mirroring, distributed data systems (cloud or non-cloud), data migration and archiving, and the like, ¶ [0051]).

However, O'Shaughnessy does not explicitly teach parsing the one or more database tables, using horizontal data analysis and determining utilization based on the horizontal data analysis.
Gunjan, in the analogous field of storage optimization, teaches parsing the tables (Gunjan: analyzing the tables and columns of the data storage 113 which are under usage for the plurality of queries, ¶ [0039]); horizontal data analysis and measuring utilization based on the horizontal data analysis (Gunjan: the data usage analyzer 108 generates a report of data usage over a period of time, ¶ [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of O'Shaughnessy with that of Gunjan and to parse the tables and apply a horizontal analysis as part of the usage analysis, because it facilitates dynamic storage optimization based on data demand and query patterns (Gunjan, ¶ [0004]-[0008]).

However, the combination of O'Shaughnessy and Gunjan does not explicitly teach predicting access to a type of dataset at a particular time period based on the data usage patterns, and wherein the optimal storage configuration includes moving data of the type of dataset for which access is predicted [] based on when the data is predicted to be accessed.
Brech, in the analogous field of data management, teaches predicting access to a type of dataset at a particular time period based on the data usage patterns (Brech: The computer system may determine what data to pre-cache based on a user's data usage pattern. The pattern may define a request as well as an estimated time that the user typically makes the request, ¶ [0015]);
wherein the optimal storage configuration includes moving data of the type of dataset for which access is predicted [] based on when the data is predicted to be accessed (Brech: The computer system may determine what data to pre-cache based on a user's data usage pattern. The pattern may define a request as well as an estimated time that the user typically makes the request, ¶ [0015]; The cache plan 515 may also include a pre-cache time that instructs the system when to pre-cache the data at the location associated with the particular request, ¶ [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the data transfer processes of the system disclosed by the combination of O’Shaughnessy and Gunjan, based on a prediction of a dataset that is to be accessed and a time when the dataset is to be accessed, as taught by Brech. By doing so, latency and response time are decreased (Brech, ¶ [0013]).

Regarding claim 2, the combination further teaches wherein the one or more database queries comprise SQI queries (O'Shaughnessy: parse the full SQL statements for each of the executed queries retrieved, ¶ [0056]);

Regarding claim 3, the combination further teaches wherein the one or more database tables comprise Internal15PATENTAttorney Docket No.: 72167.001735 Catalog tables (O'Shaughnessy: Catalog 326, FIG. 3).  

Regarding claim 5, the combination further teaches wherein the optimal storage plan comprises recommendations for local storage, remote storage, cloud services and archival services (O'Shaughnessy: A first data source 102 may include a cloud-based storage repository. A second data source 104 may include an on-premises data center, ¶ [0026]; concepts and techniques described herein may be applied to other non-replication transfers of data structures/objects between storage media and/or servers or devices, such as caching, mirroring, distributed data systems (cloud or non-cloud), data migration and archiving, and the like, ¶ [0051]; The data repositories 714, 716 may reside in a variety of locations. For example, a data repository used by the server 712 may be local to server 712 or may be remote from server 712 and in communication with server 712 via a network-based or dedicated connection, ¶ [0079]).  

Regarding  claim 8, the combination further teaches wherein the data usage analytics engine-3-U.S. Application No.: 16/561,557 Attorney Docket No.: 72167.001735comprises the horizontal data analysis (Gunjan: the data usage analyzer 108 generates a report of data usage over a period of time, ¶ [0040]) and the column usage analysis (O'Shaughnessy: the replication engine 405 may be configured to determine access data (e.g., access scores/popularity scores) not just for tables, but also for individual columns within tables, ¶ [0057]).

Regarding claim 10, the combination further teaches wherein the data usage patterns comprise Data Size, Count of Databases, Count of Tables and Total Column Count (O'Shaughnessy: a table access metric  may correspond to the total number of times the table was accessed during the execution of the queries, ¶ [0059]; similar techniques may be used to calculate access scores for individual table columns and similar analyses/calculations may be used to determine object access scores for other types of database objects, including databases ¶ [0060]. Gunjan: query analyzer engine 106 determines a query pattern from the plurality of queries based on parameters and factors including volume of data retrieved on each of the queries, ¶ [0038]). 

Claims 11-13, 15, 18, and 20 amount to a method performed by the system of claims 1-3, 5, 8, and 10 respectively.  Accordingly, claims 11-13, 15, 18, and 20 are rejected for substantially the same reasons as presented above for claims 1-3, 5, 8 and 10.

Claims 4, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy (US 2020/0125582), Gunjan (US 2016/0019249), Brech (US 2013/0151654), and Gibson (“Hot, Warm and Cold Data Find a Home with Storage Groups”, Pub. 2012).

Regarding claim 4, the combination of O'Shaughnessy, Gunjan, and Brech teaches the system of claim 1, as shown above.
However, the combination does not teach wherein the data usage patterns comprise Hot, Warm and Cold categories indicating frequency of data usage.
Gibson, in the analogous field of storage optimization, teaches wherein the data usage patterns comprise Hot, Warm and Cold categories indicating frequency of data usage (Gibson: Hot data is frequently accessed on faster storage, warm data is accessed less frequently and stored on slightly slower storage, and cold data is rarely accessed and stored on even slower storage, page 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of O'Shaughnessy, Gunjan, and Brech with that of Gibson and to categorize the data as hot, warm, and cold based on data usage frequency. The use of such categories provides a user-friendly way for the provisioning of storage based on business requirements. Knowing the data’s temperature can help one make informed decisions about the type of storage and configuration that best fits the data (Gibson, page 6).

	Regarding claim 7, the combination further teaches wherein the data usage patterns comprise frequently used data, less frequently used data and unused data (O'Shaughnessy: the number of times that each table was accessed, ¶ [0056].  Gibson: Hot data is frequently accessed on faster storage, warm data is accessed less frequently and stored on slightly slower storage, and cold data is rarely accessed and stored on even slower storage, page 1).

Claims 14 and 17 amount to a method performed by the system of claims 4 and 7 respectively.  Accordingly, claims 14 and 17 are rejected for substantially the same reasons as presented above for claims 4 and 7.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy (US 2020/0125582), Gunjan (US 2016/0019249), Brech (US 2013/0151654), and Constantinescu et al. (US 2019/0235758, hereinafter Constantinescu).

Regarding claim 6, the combination of O'Shaughnessy, Gunjan, and Brech teaches the system of claim 1, as shown above.
However, the combination does not teach wherein the optimal storage plan comprises compression recommendations.
Constantinescu, in the analogous field of storage optimization, teaches wherein the optimal storage plan comprises compression recommendations (Constantinescu: Based on the determined access characteristic, the AC engine dynamically selects a space management action which includes a compression ¶ [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of O'Shaughnessy, Gunjan, and Brech with that of Constantinescu and to additionally recommend data compression in order limit the amount of storage space needed and thereby limit the cost of storing the data (Constantinescu, ¶ [0003]).

Claim 16 amounts to a method performed by the system of claim 6.  Accordingly, claim 16 is rejected for substantially the same reasons as presented above for claim 6.

Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over O'Shaughnessy (US 2020/0125582), Gunjan (US 2016/0019249), Brech (US 2013/0151654), and Hu et al. (US 2015/0350324, hereinafter Hu).

Regarding claim 9, the combination of O'Shaughnessy, Gunjan, and Brech teaches the system of claim 1, as shown above. The combination further teaches wherein the data usage patterns comprise Count of Schemas\Tables; Data Size; [] and Total Column Count (O'Shaughnessy: a table access metric  may correspond to the total number of times the table was accessed during the execution of the queries, ¶ [0059]; similar techniques may be used to calculate access scores for individual table columns and similar analyses/calculations may be used to determine object access scores for other types of database objects, including databases ¶ [0060]; Gunjan: query analyzer engine 106 determines a query pattern from the plurality of queries based on parameters and factors including volume of data retrieved on each of the queries ¶ [0038]).
However, the combination of O'Shaughnessy, Gunjan, and Brech does not teach wherein the data usage patterns comprise Count of Total\Unused Partitions; Unused Partition Data Size.
Hu, in the analogous field of storage optimization, teaches wherein the data usage patterns comprise Count of Total\Unused Partitions; Unused Partition Data Size (Hu: counts (as an example of statistics) recorded by the graph partition usage module, ¶ [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of O'Shaughnessy, Gunjan, and Brech with that of Hu and to include Count of Total\Unused Partitions; Unused Partition Data Size as part of the usage analysis in order to determine which, if any, partitions should be replicated so as to reduce the needs of transporting graph vertices across the communication network (Hu, ¶ [0008] and [0019]).

Claim 19 amounts to a method performed by the system of claim 9.  Accordingly, claim 19 is rejected for substantially the same reasons as presented above for claim 9.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramaswamy et al. (US 2020/0042222) teaches application data can be partitioned in a manner in which application data that is more frequently accessed (e.g., hot data) is stored locally while data that is accessed less frequently (e.g., cold data) is stored externally in another node.
Alatorre et al. (US 8,918,439) teaches a set of policies that allow for automatic valuation of the data within a cloud computing environment and migration of the data between a set of storage tiers. The storage tiers include local storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./               Examiner, Art Unit 2156                                                                                                                                                                                         	05/07/2022

/William B Partridge/               Primary Examiner, Art Unit 2183